Citation Nr: 1216101	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  08-23 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for pneumonia.

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active military service from February 1964 to September 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Veteran was scheduled for a Board hearing at the RO in October 2009.  He failed to report for the scheduled hearing without explanation.  He has not requested that the hearing be rescheduled.  Therefore, his request for a Board hearing is deemed to be withdrawn.  


FINDINGS OF FACT

1.  Current pneumonia, or residuals thereof, has not been shown.

2.  A current back disability has not been shown.


CONCLUSIONS OF LAW

1.  Pneumonia, or residuals thereof, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  A back disability was not incurred in or aggravated by active service and arthritis may not be presumed to have been so incurred.  §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims, the Veteran was mailed a letter in December 2007 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2007 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file and private treatment records have been obtained.  Attempts to obtain other private treatment records from Utica Chiropractic Center identified by the Veteran have been made.  However, in a December 2007 letter, VA was notified that Utica Chiropractic Center's records only went back 15 years and so they had no record of treatment for the Veteran.  The Veteran was informed of this fact in the June 2008 Statement of the Case (SOC).  The Veteran has not submitted these records on his own.  Therefore, the Board finds that there is no prejudice in proceeding with a final decision in this case as the Veteran was notified that the records were unavailable and why.  

Additionally, in an April 2012 statement, the Veteran's representative reported that the records pertaining to the Veteran's April 1964 hospitalization at Walson Army Hospital have not been obtained.  The Board notes that this is in fact the case.  However, the fact that the Veteran had pneumonia and was hospitalized for such is well documented in his STRs.  Additionally, the Veteran's separation examination and an Army Reserve periodic examination were both performed subsequent to the Veteran's episode of pneumonia in service and are of record.  Any difficulties the Veteran has experienced related to his episode of pneumonia would be appropriately documented in these examination reports.  Therefore, the Board finds that these records are not necessary, as the Veteran's STRs document the episode of pneumonia during active service adequately for adjudication purposes and so, there is no prejudice in proceeding with a final decision.  

Additionally, the Board acknowledges that no VA medical examination or medical opinion has been obtained in response to the claims of entitlement to service connection for pneumonia and a back disability.  VA is obliged to provide a VA examination or obtain a medical opinion when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period, (3) the evidence indicates that the current disability or symptoms may be associated with service or with another service-connected disability, and (4) there is not sufficient medical evidence to make a decision.  See 38 C.F.R. § 3.159(c)(4); see also Charles v. Principi, 16 Vet. App. 370 (2002).

In this regard, as discussed below, there is no competent evidence of record indicating that the Veteran has pneumonia or a back disability.  Therefore, the Board finds that the medical evidence currently of record is sufficient to decide the claim and no VA medical opinion is warranted.

The Board is unaware of any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  Accordingly, the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Pneumonia

A review of the Veteran's STRs shows that in March 1964, the Veteran was seen at medical for complaints of sore throat, chest pain, and cough.  The examiner diagnosed an upper respiratory infection at that time.  When the Veteran's symptoms persisted, he returned for additional treatment in April 1964.  At that time the examiner diagnosed pneumonia and the Veteran was hospitalized for approximately one month at Walson Army Hospital for treatment.  In May 1964, the Veteran was afforded a chest X-ray for follow-up.  At that time, the Veteran's lungs were clear and asymptomatic and the chest X-ray was determined to be normal.  The impression was noted as "cured from pneumonia."  In July 1964, the Veteran was afforded a separation examination.  At that time, the Veteran reported his April 1964 treatment for pneumonia, but checked "no" on the health questionnaire to the questions of whether he experienced shortness of breath, whether he experienced pain or pressure in his chest, and whether he had a chronic cough.  Upon physical examination, the Veteran's lungs and chest were found to be clinically normal upon examination.  The examiner noted that medical testing was essentially negative and that the Veteran had not experienced any trouble with pneumonia following the completion of his treatment in April 1964. 

Following his separation from active service, the Veteran joined the Army Reserves.  In March 1968, the Veteran was afforded a periodic examination as a part of his Army Reserves obligation.  At that time, the Veteran again checked "no" on the health questionnaire to the questions of whether he experienced shortness of breath, whether he experienced pain or pressure in his chest, and whether he had a chronic cough.  The Veteran's lungs and chest were found to be clinically normal upon examination and the examiner reported that the Veteran had not experienced any trouble since his April 1964 episode of pneumonia.  

A review of the post-service medical evidence of record is negative for any treatment for or diagnosis of pneumonia or any treatment for residuals of the Veteran's single episode of pneumonia during active service.  

The United States Court of Appeals for Veterans Claims (Court) has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, as noted above, there is no evidence of record showing that the Veteran has active pneumonia or that he has any residuals that are related to his April 1964 episode of pneumonia during active service. 

In sum, the Veteran had pneumonia in service once, for which he was treated.  All indications from the record show that the Veteran's pneumonia was acute and transitory as it fully resolved prior to his separation from active service.  Additionally, there is no indication from the record that the Veteran has a current diagnosis of pneumonia or that he has any residuals from his single episode of pneumonia during active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for pneumonia is not warranted.  

Entitlement to Service Connection for a Back Disability

A review of the Veteran's STRs shows that in March 1964, the Veteran was seen at medical for complaints of back pain.  At that time, the examiner diagnosed mild back strain and prescribed sleeping on the floor, aspirin every four hours, and heat for treatment.  There is no indication from the record that the Veteran was ever seen again for future complaints of back pain during active service.  In July 1964, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported experiencing any sort of back pain during his active service.  Additionally, the Veteran's spine was found to be clinically normal upon examination at the time of his separation and there is no indication from the examination report that the examiner found any other evidence of a back disability at the time of the Veteran's separation from active service.  

As a part of his Army Reserve obligation, the Veteran underwent a periodic examination in March 1968.  There is no indication from the examination report that the Veteran reported any sort of back pain or back problems at the time of that examination.  Additionally, there is no indication from the examination report that the examiner found the Veteran to have any symptoms of a back problem and the Veteran's spine was found to be clinically normal upon examination at the time of his separation.  

A review of the post-service medical evidence shows that in April 1967, the Veteran was in a motor vehicle accident (MVA).  He was treated at St. Luke's Memorial Hospital and it was noted on the treatment note that the Veteran had only been treated one other time at that facility and it was for a laceration on his foot.  Based on the examination of the Veteran, the examiner diagnosed a back contusion at that time.  There is no indication from the record that the Veteran sustained a lasting injury as he never received follow-up care.  Regardless, this was outside his period of active service.  

As noted above, the Veteran has also reported that he received chiropractic care from Dr. H.S. at Utica Chiropractic Center in approximately 1979 and VA made an attempt to obtain these records.  However, in December 2007, Utica Chiropractic Center sent notice indicating that their records only went back 15 years and that they did not have a file of record for the Veteran either at their facility or in storage.  Regardless, this treatment reportedly took place more than 10 years after the Veteran's separation from active service and there is no indication from the record, nor has the Veteran claimed, that the treatment was for a chronic disability.

Further, there is no evidence of record indicating that the Veteran has a current diagnosis of a back disability.  As noted above, the Veteran's only post-service diagnosis of a back disability of record is a back contusion sustained during an April 1967 MVA.  

As noted above, the Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  In this regard, as noted above, there is no evidence of record showing that the Veteran has a current back disability.

Furthermore, there is no indication from the record that the Veteran has ever been diagnosed with arthritis in his back, let alone diagnosed with such within one year of his separation from active service.  

In sum, the Veteran was treated one time during active service for mild back strain, which completely resolved prior to his separation.  The Veteran was treated following his separation from active service for a back contusion sustained subsequent to service in a MVA and later, he was treated by a chiropractor.  There is no indication from the record that any of the treatment he has received since his separation from active service was for a disability that was related to his active service.  Finally, there is no indication from the record that the Veteran has a current diagnosis of a back disability or that he has ever been diagnosed with arthritis of the back.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for a back disability is not warranted.  


ORDER

Entitlement to service connection for pneumonia is denied.

Entitlement to service connection for a back disability is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


